       Case 1:19-cv-03123-AT Document 31 Filed 09/12/19 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


PHARO GAIA FUND LTD. and PHARO
MACRO FUND LTD.,

                                 Plaintiffs,                   Case No. 19 Civ. 3123 (AT)
                  v.                                            [rel. 18 Civ. 11940 (AT)]


THE BOLIVARIAN REPUBLIC OF
VENEZUELA,
                                 Defendant.


          JOINT REPORT OUTLINING PARTIES’ DISCOVERY PLAN
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(f)


       Pursuant to Federal Rule of Civil Procedure 26(f), Plaintiffs, Pharo Gaia Fund

Ltd. and Pharo Macro Fund Ltd. (“Plaintiffs”), and Defendant, the Bolivarian Republic of

Venezuela (“the Republic”), (collectively, “the Parties”) respectfully submit this Joint

Report pursuant to Rule 26(f) of the Federal Rules of Civil Procedure outlining their

discovery plan.

I.     MEETING OF COUNSEL

       The Parties’ counsel conferred by telephone on August 22, 2019, to discuss the

matters enumerated in Fed. R. Civ. P. 26(f).

II.    DISCOVERY/CASE MANAGEMENT PLAN

       The Parties propose the discovery plan set forth below.

       A.      Rule 26(a) Disclosures

       The Parties exchanged initial disclosures pursuant to Rule 26(a)(1) on August 7,

2019. The Parties are unaware at this time of any issue that would result in a triable issue




                                               1
       Case 1:19-cv-03123-AT Document 31 Filed 09/12/19 Page 2 of 4



of fact on the merits, triggering disclosure obligations under to Rule 26(a)(2) or 26(a)(3).

Should either Party determine that such disclosures may be required, the Parties will

promptly endeavor to come into agreement with regard to timing and form of disclosures.

       B.      Subjects on Which Discovery May Be Needed

       The Republic informed Plaintiffs that it has three objectives in discovery for all

cases arising out of public debt obligations:

               1. Confirm that plaintiffs actually own the bonds or notes, have not

                   transferred them, and have received DTC’s proxy to assert claims.

               2. Confirm that plaintiffs acquired the right to sue on the bonds or notes

                   in due course and without fraud.

               3. Confirm the identity of the plaintiffs and their beneficial owners, to

                   ensure that these are not subject to sanctions or counterclaims by the

                   Republic.

       The parties exchanged written discovery requests on August 7, 2019.             The

Republic informed Plaintiffs that a substantial component of the documents sought in

Plaintiffs’ document requests is not presently in control of the Republic, and that if such

documents are required by Plaintiffs, it will likely be impossible to meet the Court’s

deadline for the completion of discovery, now set for November 5, 2019.

       Plaintiffs informed the Republic that they believe the case can proceed to

summary judgment immediately and that, accordingly, they will move for summary

judgment in November, as the Court’s Order of July 8, 2019 contemplates, regardless of

the status of Venezuela’s responses to their discovery requests.         Of course, if the

Republic fails to produce documents validly requested by Plaintiffs, Plaintiffs reserve the

right to seek an order compelling compliance with Plaintiffs’ requests. Plaintiffs also


                                                2
       Case 1:19-cv-03123-AT Document 31 Filed 09/12/19 Page 3 of 4



informed the Republic that they would be in a position to limit discovery upon the

Republic’s withdrawal of its affirmative defenses. The Republic said it would consider

Plaintiffs’ proposal.

       C.      ESI

       The parties do not anticipate producing large amounts of Electronically Stored

Information (“ESI”).

       The Republic informed Plaintiff that ESI dating from the negotiation of the

underlying debt instruments is either unavailable or unduly burdensome to access. The

Republic informed Plaintiff that substantial ESI may be in the control of the Maduro

group and inaccessible to the Republic at this time.

       Plaintiff informed the Republic that its counsel anticipates no preservation issues

with regard to ESI maintained by Plaintiff.

       D.      Privilege Issues

       The Parties do not anticipate any unusual privilege issues arising. The Parties

anticipate requesting the Court to enter an order setting forth a procedure to assert

privilege claims under Federal Rule of Evidence 502.

       E.      Changes In Limitations on Discovery

       The Parties do not anticipate asking the Court to change any limitations on

discovery or impose additional limitations.

       F.      Other Orders

       The parties anticipate requesting the Court to enter a protective order under Rule

26(c) to maintain the confidentiality of certain information.




                                              3
      Case 1:19-cv-03123-AT Document 31 Filed 09/12/19 Page 4 of 4



Dated: September 12, 2019
                                       Respectfully submitted,

/s/ Matthew D. McGill                  /s/ Kent A. Yalowitz
Matthew D. McGill                      Kent A. Yalowitz
GIBSON DUNN & CRUTCHER LLP             ARNOLD & PORTER KAYE SCHOLER LLP
1050 Connecticut Avenue, N.W.,         250 West 55th Street
Washington, DC 20036                   New York, NY 10019
Telephone: 202.887.3680                Telephone: +212.836.8000
mmcgill@gibsondunn.com                 kent.yalowitz@arnoldporter.com




                                   4
